

	

		II

		Calendar No. 111

		109th CONGRESS

		1st Session

		S. 1085

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mr. Kennedy (for

			 himself, Mr. Durbin,

			 Ms. Mikulski, Mrs. Murray, Mr.

			 Harkin, Mr. Dodd,

			 Mr. Lautenberg, Mr. Corzine, Mr.

			 Akaka, Mrs. Boxer,

			 Mr. Feingold, Mr. Schumer, and Mr.

			 Dayton) introduced the following bill; which was read the first

			 time

		

		

			May 20, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To provide for paid sick leave to ensure that Americans

		  can address their own health needs and the health needs of their

		  families.

	

	

		1.Short titleThis Act may be cited as the

			 Healthy Families

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Working Americans

			 need to take time off for their own health care needs or to perform essential

			 caretaking responsibilities for a wide range of family members, including,

			 among others, their children, spouse, parents, and parents-in-law, and other

			 children and adults for whom they are caretakers.

			(2)Health care needs

			 include preventive health care, diagnostic procedures, medical treatment, and

			 recovery in response to short- and long-term illnesses and injuries.

			(3)Providing

			 employees time off to tend to their own health care needs ensures that they

			 will be healthier in the long run. Preventive care helps avoid illnesses and

			 injuries and routine medical care helps detect illnesses early and shorten the

			 duration of illnesses.

			(4)When parents are

			 available to care for their children who become sick, children recover faster,

			 more serious illnesses are prevented, and children’s overall mental and

			 physical health are improved. Parents who cannot afford to miss work and must

			 send children with a contagious illness to child care or school contribute to

			 the high rate of infections in child care centers and schools.

			(5)Providing paid

			 sick leave improves public health by reducing infectious disease. Policies that

			 make it easier for sick adults and children to be isolated at home reduce the

			 spread of infectious disease.

			(6)Routine medical

			 care results in savings by decreasing medical costs by detecting and treating

			 illness and injury early, decreasing the need for emergency care. These savings

			 benefit public and private payers of health insurance, including private

			 businesses.

			(7)The provision of

			 individual and family sick leave by large and small businesses, both here in

			 the United States and elsewhere, demonstrates that policy solutions are both

			 feasible and affordable in a competitive economy. Measures that ensure that

			 employees are both in good health themselves and do not need to worry about

			 unmet family health problems help businesses by promoting productivity and

			 reducing employee turnover.

			(8)The American

			 Productivity Audit found that presenteeism—the practice of employees coming to

			 work despite illness—costs $180,000,000,000 annually in lost productivity.

			 Studies in the Journal of Occupational and Environmental Medicine, the Employee

			 Benefit News, and the Harvard Business Review show that presenteeism is a

			 larger productivity drain than either absenteeism or short-term

			 disability.

			(9)The absence of

			 sick leave has forced Americans to make untenable choices between needed income

			 and jobs on the one hand and caring for their own and their family’s health on

			 the other.

			(10)The majority of

			 middle income Americans lack paid leave for self-care or to care for a family

			 member. Low-income Americans are significantly worse off. Of the poorest

			 families (the lowest quartile), 76 percent lack regular sick leave. For

			 families in the next 2 quartiles, 63 percent and 54 percent, respectively lack

			 regular sick leave. Even in the highest income quartile, 40 percent of families

			 lack regular sick leave. Less than 1/2 of workers who have

			 paid sick leave can use it to care for ill children.

			(11)It is in the

			 national interest to ensure that Americans from all demographic groups can care

			 for their own health and the health of their families while prospering at

			 work.

			(12)Due to the

			 nature of the roles of men and women in society, the primary responsibility for

			 family caretaking often falls on women, and such responsibility affects the

			 working lives of women more than it affects the working lives of men.

			(13)Although women

			 are still primarily responsible for family caretaking, an increasing number of

			 men are taking on caretaking obligations, and men who request leave time for

			 caretaking purposes are often denied accommodation or penalized because of

			 stereotypes that caretaking is only women’s work.

			(14)Employers’

			 reliance on persistent stereotypes about the proper roles of

			 both men and women in the workplace and in the home—

				(A)creates a cycle

			 of discrimination that forces women to continue to assume the role of primary

			 family caregiver; and

				(B)fosters

			 stereotypical views among employers about women's commitment to work and their

			 value as employees.

				(15)Employment

			 standards that apply to only one gender have serious potential for encouraging

			 employers to discriminate against employees and applicants for employment who

			 are of that gender.

			3.PurposesThe purposes of this Act are—

			(1)to ensure that

			 all working Americans can address their own health needs and the health needs

			 of their families by requiring employers to provide a minimum level of paid

			 sick leave including leave for family care;

			(2)to diminish

			 public and private health care costs by enabling workers to seek early and

			 routine medical care for themselves and their family members;

			(3)to accomplish the

			 purposes described in paragraphs (1) and (2) in a manner that is feasible for

			 employers; and

			(4)consistent with

			 the provision of the 14th amendment to the Constitution relating to equal

			 protection of the laws, and pursuant to Congress' power to enforce that

			 provision under section 5 of that amendment—

				(A)to accomplish the

			 purposes described in paragraphs (1) and (2) in a manner that minimizes the

			 potential for employment discrimination on the basis of sex by ensuring

			 generally that leave is available for eligible medical reasons on a

			 gender-neutral basis; and

				(B)to promote the

			 goal of equal employment opportunity for women and men.

				4.DefinitionsIn this Act:

			(1)ChildThe

			 term child means a biological, foster, or adopted child, a

			 stepchild, a legal ward, or a child of a person standing in loco parentis, who

			 is—

				(A)under 18 years of

			 age; or

				(B)18 years of age

			 or older and incapable of self-care because of a mental or physical

			 disability.

				(2)EmployeeThe

			 term employee means an individual—

				(A)who is—

					(i)(I)an employee (including

			 an applicant), as defined in section 3(e) of the Fair Labor Standards Act of

			 1938 (29 U.S.C.

			 203(e)), who is not covered under clause (v), including such an

			 employee of the Library of Congress, except that a reference in such section to

			 an employer shall be considered to be a reference to an employer described in

			 clauses (i)(I) and (ii) of paragraph (3)(A); or

						(II)an employee (including an applicant) of

			 the Government Accountability Office;

						(ii)a

			 State employee (including an applicant) described in section 304(a) of the

			 Government Employee Rights Act of 1991 (42 U.S.C.

			 2000e–16c(a));

					(iii)a

			 covered employee (including an applicant), as defined in section 101 of the

			 Congressional Accountability Act of 1995 (2 U.S.C. 1301);

					(iv)a

			 covered employee (including an applicant), as defined in section 411(c) of

			 title 3, United States Code; or

					(v)a

			 Federal officer or employee (including an applicant) covered under subchapter V

			 of chapter 63 of title 5, United States Code; and

					(B)who works an

			 average of at least 20 hours per week or, in the alternative, at least 1,000

			 hours per year.

				(3)Employer

				(A)In

			 generalThe term employer means a person who

			 is—

					(i)(I)a covered employer, as

			 defined in subparagraph (B), who is not covered under subclause (V);

						(II)an entity employing a State employee

			 described in section 304(a) of the Government Employee Rights Act of

			 1991;

						(III)an employing office, as defined in

			 section 101 of the Congressional Accountability Act of 1995;

						(IV)an employing office, as defined in

			 section 411(c) of title 3, United States Code; or

						(V)an employing agency covered under

			 subchapter V of chapter 63 of title 5, United States Code; and

						(ii)is

			 engaged in commerce (including government), in the production of goods for

			 commerce, or in an enterprise engaged in commerce (including government) or in

			 the production of goods for commerce.

					(B)Covered

			 employer

					(i)In

			 generalIn subparagraph (A)(i)(I), the term covered

			 employer—

						(I)means any person

			 engaged in commerce or in any industry or activity affecting commerce who

			 employs 15 or more employees for each working day during each of 20 or more

			 calendar workweeks in the current or preceding calendar year;

						(II)includes—

							(aa)any

			 person who acts, directly or indirectly, in the interest of an employer to any

			 of the employees of such employer; and

							(bb)any

			 successor in interest of an employer;

							(III)includes any

			 public agency, as defined in section 3(x) of the Fair Labor

			 Standards Act of 1938 (29 U.S.C. 203(x)); and

						(IV)includes the

			 Government Accountability Office and the Library of Congress.

						(ii)Public

			 agencyFor purposes of clause (i)(III), a public agency shall be

			 considered to be a person engaged in commerce or in an industry or activity

			 affecting commerce.

					(iii)DefinitionsFor

			 purposes of this subparagraph:

						(I)CommerceThe

			 terms commerce and industry or activity affecting

			 commerce mean any activity, business, or industry in commerce or in

			 which a labor dispute would hinder or obstruct commerce or the free flow of

			 commerce, and include commerce and any industry affecting

			 commerce, as defined in paragraphs (1) and (3) of section 501 of the

			 Labor Management Relations Act, 1947 (29 U.S.C. 142 (1) and (3)).

						(II)EmployeeThe

			 term employee has the same meaning given such term in section 3(e)

			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)).

						(III)PersonThe

			 term person has the same meaning given such term in section 3(a)

			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(a)).

						(C)PredecessorsAny

			 reference in this paragraph to an employer shall include a reference to any

			 predecessor of such employer.

				(4)Employment

			 benefitsThe term employment benefits means all

			 benefits provided or made available to employees by an employer, including

			 group life insurance, health insurance, disability insurance, sick leave,

			 annual leave, educational benefits, and pensions, regardless of whether such

			 benefits are provided by a practice or written policy of an employer or through

			 an employee benefit plan, as defined in

			 section

			 3(3) of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1002(3)).

			(5)Health care

			 providerThe term health care provider means a

			 provider who—

				(A)(i)is a doctor of medicine

			 or osteopathy who is authorized to practice medicine or surgery (as

			 appropriate) by the State in which the doctor practices; or

					(ii)is any other person determined by

			 the Secretary to be capable of providing health care services; and

					(B)is not employed

			 by an employer for whom the provider issues certification under this

			 Act.

				(6)ParentThe

			 term parent means a biological, foster, or adoptive parent of an

			 employee, a stepparent of an employee, or a legal guardian or other person who

			 stood in loco parentis to an employee when the employee was a child.

			(7)Pro

			 rataThe term pro rata, with respect to benefits

			 offered to part-time employees, means the proportion of each of the benefits

			 offered to full-time employees that are offered to part-time employees that,

			 for each benefit, is equal to the ratio of part-time hours worked to full-time

			 hours worked.

			(8)SecretaryThe

			 term Secretary means the Secretary of Labor.

			(9)Sick

			 leaveThe term sick leave means an increment of

			 compensated leave provided by an employer to an employee as a benefit of

			 employment for use by the employee during an absence from employment for any of

			 the reasons described in paragraphs (1) through (3) of section 5(d).

			(10)SpouseThe

			 term spouse, with respect to an employee, has the meaning given

			 such term by the marriage laws of the State in which the employee

			 resides.

			5.Provision of

			 paid sick leave

			(a)In

			 generalAn employer shall provide for each employee employed by

			 the employer not less than—

				(1)7 days of sick

			 leave with pay annually for employees working 30 or more hours per week;

			 or

				(2)a pro rata number

			 of days or hours of sick leave with pay annually for employees working less

			 than—

					(A)30 hours per week

			 on a year-round basis; or

					(B)1,500 hours

			 throughout the year involved.

					(b)Accrual

				(1)Period of

			 accrualSick leave provided for under this section shall accrue

			 as determined appropriate by the employer, but not on less than a quarterly

			 basis.

				(2)AccumulationAccrued

			 sick leave provided for under this section shall carry over from year to year,

			 but this Act shall not be construed to require an employer to permit an

			 employee to accumulate more than 7 days of the sick leave.

				(3)UseThe

			 sick leave may be used as accrued. The employer, at the discretion of the

			 employer, may loan the sick leave to the employee in advance of accrual by such

			 employee.

				(c)Calculation

				(1)Less than a

			 full workdayUnless the employer and employee agree to designate

			 otherwise, for periods of sick leave that are less than a normal workday, that

			 leave shall be counted—

					(A)on an hourly

			 basis; or

					(B)in the smallest

			 increment that the employer’s payroll system uses to account for absences or

			 use of leave.

					(2)Variable

			 scheduleIf the schedule of an employee varies from week to week,

			 a weekly average of the hours worked over the 12-week period prior to the

			 beginning of a sick leave period shall be used to calculate the employee’s

			 normal workweek for the purpose of determining the amount of sick leave to

			 which the employee is entitled.

				(d)UsesSick

			 leave accrued under this section may be used by an employee for any of the

			 following:

				(1)An absence

			 resulting from a physical or mental illness, injury, or medical condition of

			 the employee.

				(2)An absence

			 resulting from obtaining professional medical diagnosis or care, or preventive

			 medical care, for the employee subject to the requirement of subsection

			 (e).

				(3)An absence for

			 the purpose of caring for a child, a parent, a spouse, or any other individual

			 related by blood or affinity whose close association with the employee is the

			 equivalent of a family relationship, who—

					(A)has any of the

			 conditions or needs for diagnosis or care described in paragraph (1) or (2);

			 and

					(B)in the case of

			 someone who is not a child, is otherwise in need of care.

					(e)SchedulingAn

			 employee shall make a reasonable effort to schedule leave under paragraphs (2)

			 and (3) of subsection (d) in a manner that does not unduly disrupt the

			 operations of the employer.

			(f)Procedures

				(1)In

			 generalPaid sick leave shall be provided upon the oral or

			 written request of an employee. Such request shall—

					(A)include a reason

			 for the absence involved and the expected duration of the leave;

					(B)in a case in

			 which the need for leave is foreseeable at least 7 days in advance of such

			 leave, be provided at least 7 days in advance of such leave; and

					(C)otherwise, be

			 provided as soon as practicable after the employee is aware of the need for

			 such leave.

					(2)Certification

					(A)Provision

						(i)In

			 generalSubject to subparagraph (C), an employer may require that

			 a request for leave be supported by a certification issued by the health care

			 professional of the eligible employee or of an individual described in

			 subsection (d)(3), as appropriate, if the leave period covers more than 3

			 consecutive workdays.

						(ii)TimelinessThe

			 employee shall provide a copy of such certification to the employer in a timely

			 manner, not later than 30 days after the first day of the leave. The employer

			 shall not delay the commencement of the leave on the basis that the employer

			 has not yet received the certification.

						(B)Sufficient

			 certification

						(i)In

			 generalA certification provided under subparagraph (A) shall be

			 sufficient if it states—

							(I)the date on which

			 the leave will be needed;

							(II)the probable

			 duration of the leave;

							(III)the appropriate

			 medical facts within the knowledge of the health care provider regarding the

			 condition involved, subject to clause (ii); and

							(IV)(aa)for purposes of leave

			 under subsection (d)(1), a statement that leave from work is medically

			 necessary;

								(bb)for purposes of leave under

			 subsection (d)(2), the dates on which testing for a medical diagnosis or care

			 is expected to be given and the duration of such testing or care; and

								(cc)for purposes of leave under

			 subsection (d)(3), in the case of leave to care for someone who is not a child,

			 a statement that care is needed for an individual described in such subsection,

			 and an estimate of the amount of time that such care is needed for such

			 individual.

								(ii)LimitationIn

			 issuing a certification under subparagraph (A), a health care provider shall

			 make reasonable efforts to limit the medical facts described in clause (i)(III)

			 that are disclosed in the certification to the minimum necessary to establish a

			 need for the employee to utilize paid sick leave.

						(C)RegulationsRegulations

			 prescribed under section 13 shall specify the manner in which an employee who

			 does not have health insurance shall provide a certification for purposes of

			 this paragraph.

					(D)Confidentiality

			 and nondisclosure

						(i)Protected

			 health informationNothing in this Act shall be construed to

			 require a health care provider to disclose information in violation of

			 section

			 1177 of the Social Security

			 Act (42 U.S.C. 1320d–6) or the

			 regulations promulgated pursuant to section 264(c) of the Health Insurance

			 Portability and Accountability Act (42 U.S.C. 1320d–2

			 note).

						(ii)Health

			 information recordsIf an employer possesses health information

			 about an employee or an employee’s child, parent, spouse or other individual

			 described in subsection (d)(3), such information shall—

							(I)be maintained on

			 a separate form and in a separate file from other personnel information;

							(II)be treated as a

			 confidential medical record; and

							(III)not be

			 disclosed except to the affected employee or with the permission of the

			 affected employee.

							(g)Current leave

			 policies

				(1)Equivalency

			 requirementAn employer with a leave policy providing paid leave

			 options shall not be required to modify such policy, if such policy offers an

			 employee the option, at the employee’s discretion, to take paid sick leave that

			 is at least equivalent to the sick leave described in paragraphs (1) and (2) of

			 subsection (a) and subsection (d), or if the policy offers paid leave (in

			 amounts equivalent to the amounts described in such paragraphs) for purposes

			 that include the reasons described in subsection (d).

				(2)No elimination

			 or reduction of leaveAn employer may not eliminate or reduce

			 leave in existence on the date of enactment of this Act, regardless of the type

			 of such leave, in order to comply with the provisions of this Act.

				6.Posting

			 requirement

			(a)In

			 generalEach employer shall post and keep posted a notice, to be

			 prepared or approved in accordance with procedures specified in regulations

			 prescribed under section 13, setting forth excerpts from, or summaries of, the

			 pertinent provisions of this Act including—

				(1)information

			 describing leave available to employees under this Act;

				(2)information

			 pertaining to the filing of an action under this Act;

				(3)the details of

			 the notice requirement for foreseeable leave under section 5(f)(1)(B);

			 and

				(4)information that

			 describes—

					(A)the protections

			 that an employee has in exercising rights under this Act; and

					(B)how the employee

			 can contact the Secretary (or other appropriate authority as described in

			 section 8) if any of the rights are violated.

					(b)LocationThe

			 notice described under subsection (a) shall be posted—

				(1)in conspicuous

			 places on the premises of the employer, where notices to employees (including

			 applicants) are customarily posted; or

				(2)in employee

			 handbooks.

				(c)Violation;

			 penaltyAny employer who willfully violates the posting

			 requirements of this section shall be subject to a civil fine in an amount not

			 to exceed $100 for each separate offense.

			7.Prohibited

			 acts

			(a)Interference

			 with rights

				(1)Exercise of

			 rightsIt shall be unlawful for any employer to interfere with,

			 restrain, or deny the exercise of, or the attempt to exercise, any right

			 provided under this Act.

				(2)DiscriminationIt

			 shall be unlawful for any employer to discharge or in any other manner

			 discriminate against (including retaliating against) any individual for

			 opposing any practice made unlawful by this Act, including—

					(A)discharging or

			 discriminating against (including retaliating against) any individual for

			 exercising, or attempting to exercise, any right provided under this

			 Act;

					(B)using the taking

			 of sick leave under this Act as a negative factor in an employment action, such

			 as hiring, promotion, or a disciplinary action; or

					(C)counting the sick

			 leave under a no-fault attendance policy.

					(b)Interference

			 with proceedings or inquiriesIt shall be unlawful for any person

			 to discharge or in any other manner discriminate against (including retaliating

			 against) any individual because such individual—

				(1)has filed an

			 action, or has instituted or caused to be instituted any proceeding, under or

			 related to this Act;

				(2)has given, or is

			 about to give, any information in connection with any inquiry or proceeding

			 relating to any right provided under this Act; or

				(3)has testified, or

			 is about to testify, in any inquiry or proceeding relating to any right

			 provided under this Act.

				(c)ConstructionNothing

			 in this section shall be construed to state or imply that the scope of the

			 activities prohibited by section 105 of the Family and Medical Leave Act of

			 1993 (29 U.S.C. 2615) is less than the scope of the activities prohibited by

			 this section.

			8.Enforcement

			 authority

			(a)In

			 general

				(1)DefinitionIn

			 this subsection:

					(A)the term

			 employee means an employee described in clause (i) or (ii) of

			 section 4(2)(A); and

					(B)the term

			 employer means an employer described in subclause (I) or (II) of

			 section 4(3)(A)(i).

					(2)Investigative

			 authority

					(A)In

			 generalTo ensure compliance with the provisions of this Act, or

			 any regulation or order issued under this Act, the Secretary shall have,

			 subject to subparagraph (C), the investigative authority provided under section

			 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)), with respect

			 to employees and employers.

					(B)Obligation to

			 keep and preserve recordsAn employer shall make, keep, and

			 preserve records pertaining to compliance with this Act in accordance with

			 section 11(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c)) and in

			 accordance with regulations prescribed by the Secretary.

					(C)Required

			 submissions generally limited to an annual basisThe Secretary

			 shall not require, under the authority of this paragraph, an employer to submit

			 to the Secretary any books or records more than once during any 12-month

			 period, unless the Secretary has reasonable cause to believe there may exist a

			 violation of this Act or any regulation or order issued pursuant to this Act,

			 or is investigating a charge pursuant to paragraph (4).

					(D)Subpoena

			 authorityFor the purposes of any investigation provided for in

			 this paragraph, the Secretary shall have the subpoena authority provided for

			 under section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C.

			 209).

					(3)Civil action by

			 employees

					(A)Right of

			 actionAn action to recover the damages or equitable relief

			 prescribed in subparagraph (B) may be maintained against any employer in any

			 Federal or State court of competent jurisdiction by one or more employees or

			 their representative for and on behalf of—

						(i)the

			 employees; or

						(ii)the employees

			 and other employees similarly situated.

						(B)LiabilityAny

			 employer who violates section 7 (including a violation relating to rights

			 provided under section 5) shall be liable to any employee affected—

						(i)for

			 damages equal to—

							(I)the amount

			 of—

								(aa)any

			 wages, salary, employment benefits, or other compensation denied or lost to

			 such employee by reason of the violation; or

								(bb)in a

			 case in which wages, salary, employment benefits, or other compensation have

			 not been denied or lost to the employee, any actual monetary losses sustained

			 by the employee as a direct result of the violation up to a sum equal to 7 days

			 of wages or salary for the employee;

								(II)the interest on

			 the amount described in subclause (I) calculated at the prevailing rate;

			 and

							(III)an additional

			 amount as liquidated damages; and

							(ii)for such

			 equitable relief as may be appropriate, including employment, reinstatement,

			 and promotion.

						(C)Fees and

			 costsThe court in an action under this paragraph shall, in

			 addition to any judgment awarded to the plaintiff, allow a reasonable

			 attorney’s fee, reasonable expert witness fees, and other costs of the action

			 to be paid by the defendant.

					(4)Action by the

			 Secretary

					(A)Administrative

			 actionThe Secretary shall receive, investigate, and attempt to

			 resolve complaints of violations of section 7 (including a violation relating

			 to rights provided under section 5) in the same manner that the Secretary

			 receives, investigates, and attempts to resolve complaints of violations of

			 sections 6 and 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 and

			 207).

					(B)Civil

			 actionThe Secretary may bring an action in any court of

			 competent jurisdiction to recover the damages described in paragraph

			 (3)(B)(i).

					(C)Sums

			 recoveredAny sums recovered by the Secretary pursuant to

			 subparagraph (B) shall be held in a special deposit account and shall be paid,

			 on order of the Secretary, directly to each employee affected. Any such sums

			 not paid to an employee because of inability to do so within a period of 3

			 years shall be deposited into the Treasury of the United States as

			 miscellaneous receipts.

					(5)Limitation

					(A)In

			 generalExcept as provided in subparagraph (B), an action may be

			 brought under paragraph (3), (4), or (6) not later than 2 years after the date

			 of the last event constituting the alleged violation for which the action is

			 brought.

					(B)Willful

			 violationIn the case of an action brought for a willful

			 violation of section 7 (including a willful violation relating to rights

			 provided under section 5), such action may be brought within 3 years of the

			 date of the last event constituting the alleged violation for which such action

			 is brought.

					(C)CommencementIn

			 determining when an action is commenced under paragraph (3), (4), or (6) for

			 the purposes of this paragraph, it shall be considered to be commenced on the

			 date when the complaint is filed.

					(6)Action for

			 injunction by SecretaryThe district courts of the United States

			 shall have jurisdiction, for cause shown, in an action brought by the

			 Secretary—

					(A)to restrain

			 violations of section 7 (including a violation relating to rights provided

			 under section 5), including the restraint of any withholding of payment of

			 wages, salary, employment benefits, or other compensation, plus interest, found

			 by the court to be due to employees eligible under this Act; or

					(B)to award such

			 other equitable relief as may be appropriate, including employment,

			 reinstatement, and promotion.

					(7)Solicitor of

			 LaborThe Solicitor of Labor may appear for and represent the

			 Secretary on any litigation brought under paragraph (4) or (6).

				(8)Government

			 Accountability Office and Library of CongressNotwithstanding any

			 other provision of this subsection, in the case of the Government

			 Accountability Office and the Library of Congress, the authority of the

			 Secretary of Labor under this subsection shall be exercised respectively by the

			 Comptroller General of the United States and the Librarian of Congress.

				(b)Employees

			 covered by Congressional Accountability Act of 1995The powers,

			 remedies, and procedures provided in the Congressional Accountability Act of

			 1995 (2 U.S.C.

			 1301 et seq.) to the Board (as defined in section 101 of that

			 Act (2 U.S.C.

			 1301)), or any person, alleging a violation of section

			 202(a)(1) of that Act (42 U.S.C. 1312(a)(1)) shall

			 be the powers, remedies, and procedures this Act provides to that Board, or any

			 person, alleging an unlawful employment practice in violation of this Act

			 against an employee described in section 4(2)(A)(iii).

			(c)Employees

			 covered by chapter 5 of title

			 3, United States CodeThe

			 powers, remedies, and procedures provided in chapter 5 of title 3, United

			 States Code, to the President, the Merit Systems Protection Board, or any

			 person, alleging a violation of section 412(a)(1) of that title, shall be the

			 powers, remedies, and procedures this Act provides to the President, that

			 Board, or any person, respectively, alleging an unlawful employment practice in

			 violation of this Act against an employee described in section

			 4(2)(A)(iv).

			(d)Employees

			 covered by chapter 63 of title

			 5, United States CodeThe

			 powers, remedies, and procedures provided in title 5, United States Code, to an

			 employing agency, provided in chapter 12 of that title to the Merit Systems

			 Protection Board, or provided in that title to any person, alleging a violation

			 of chapter 63 of that title, shall be the powers, remedies, and procedures this

			 Act provides to that agency, that Board, or any person, respectively, alleging

			 an unlawful employment practice in violation of this Act against an employee

			 described in section 4(2)(A)(v).

			9.GAO

			 study

			(a)In

			 generalThe Comptroller General of the United States shall

			 conduct a study to determine the following:

				(1)The number of

			 days employees used paid sick leave including—

					(A)the number of

			 employees who used paid sick leave annually;

					(B)both the number

			 of consecutive days, and total days, employees used paid sick leave for their

			 illnesses, or illnesses of—

						(i)a

			 child;

						(ii)a

			 spouse;

						(iii)a

			 parent; or

						(iv)any other

			 individual; and

						(C)the number of

			 employees who used paid sick leave for leave periods covering more than 3

			 consecutive workdays.

					(2)Whether employees

			 used paid sick leave to care for illnesses or conditions caused by domestic

			 violence against the employees or their family members.

				(3)The cost to

			 employers of implementing paid sick leave policies.

				(4)The benefits to

			 employers of implementing the policies, including improvements in retention and

			 absentee rates and productivity.

				(5)The cost to

			 employees of providing certification issued by a health care provider to obtain

			 paid sick leave.

				(6)The benefits of

			 paid sick leave to employees and their family members.

				(7)Whether the

			 provision of paid sick leave has affected the ability of employees to care for

			 their family members.

				(8)Whether and in

			 what way the provision of paid sick leave affected the ability of employees to

			 provide for their health needs.

				(9)Whether the

			 provision of paid sick leave affected the ability of employees to sustain an

			 adequate income while meeting health needs of the employees and their family

			 members.

				(10)Whether

			 employers who administered paid sick leave policies prior to the date of

			 enactment of this Act were affected by the provisions of this Act.

				(11)Whether other

			 types of leave were affected by this Act including whether this Act

			 affected—

					(A)paid vacation

			 leave;

					(B)paid family or

			 medical leave; or

					(C)personal

			 leave.

					(12)Whether paid

			 sick leave affected retention and turnover.

				(13)Whether paid

			 sick leave increased the use of less costly preventive medical care and lowered

			 the use of emergency room care.

				(14)Whether paid

			 sick leave reduced the number of children sent to school when the children were

			 sick.

				(15)Whether paid

			 sick leave reduced the costs of presenteeism for employers.

				(b)Aggregating

			 dataThe data collected under paragraphs (1), (2), and (7) of

			 subsection (a) shall be aggregated by gender, race, disability, earnings level,

			 age, marital status, and family type, including parental status.

			(c)Reports

				(1)In

			 generalNot later than 18 months after the date of enactment of

			 this Act, the Comptroller General of the United States shall prepare and submit

			 a report to the appropriate committees of Congress concerning the results of

			 the study conducted pursuant to subsection (a) and the data aggregated under

			 subsection (b).

				(2)Followup

			 reportNot later that 5 years after the date of enactment of this

			 Act the Comptroller General of the United States shall prepare and submit a

			 followup report to the appropriate committees of Congress concerning the

			 results of the study conducted pursuant to subsection (a) and the data

			 aggregated under subsection (b).

				10.Effect on other

			 laws

			(a)Federal and

			 State antidiscrimination lawsNothing in this Act shall be

			 construed to modify or affect any Federal or State law prohibiting

			 discrimination on the basis of race, religion, color, national origin, sex,

			 age, or disability.

			(b)State and local

			 lawsNothing in this Act shall be construed to supersede any

			 provision of any State or local law that provides greater paid sick leave or

			 other leave rights than the rights established under this Act.

			11.Effect on

			 existing employment benefits

			(a)More

			 protectiveNothing in this Act shall be construed to diminish the

			 obligation of an employer to comply with any contract, collective bargaining

			 agreement, or any employment benefit program or plan that provides greater paid

			 sick leave rights to employees than the rights established under this

			 Act.

			(b)Less

			 protectiveThe rights established for employees under this Act

			 shall not be diminished by any contract, collective bargaining agreement, or

			 any employment benefit program or plan.

			12.Encouragement

			 of more generous leave policiesNothing in this Act shall be construed to

			 discourage employers from adopting or retaining leave policies more generous

			 than policies that comply with the requirements of this Act.

		13.Regulations

			(a)In

			 general

				(1)AuthorityExcept

			 as provided in paragraph (2), not later than 120 days after the date of

			 enactment of this Act, the Secretary shall prescribe such regulations as are

			 necessary to carry out this Act with respect to employees described in clause

			 (i) or (ii) of section 4(2)(A).

				(2)Government

			 Accountability Office; Library of CongressThe Comptroller

			 General of the United States and the Librarian of Congress shall prescribe the

			 regulations with respect to employees of the Government Accountability Office

			 and the Library of Congress, respectively.

				(b)Employees

			 covered by Congressional Accountability Act of 1995

				(1)AuthorityNot

			 later than 120 days after the date of enactment of this Act, the Board of

			 Directors of the Office of Compliance shall prescribe (in accordance with

			 section 304 of the Congressional Accountability Act of 1995 (2 U.S.C. 1384)) such

			 regulations as are necessary to carry out this Act with respect to employees

			 described in section 4(2)(A)(iii).

				(2)Agency

			 regulationsThe regulations prescribed under paragraph (1) shall

			 be the same as substantive regulations promulgated by the Secretary to carry

			 out this Act except insofar as the Board may determine, for good cause shown

			 and stated together with the regulations prescribed under paragraph (1), that a

			 modification of such regulations would be more effective for the implementation

			 of the rights and protections involved under this section.

				(c)Employees

			 covered by chapter 5 of title

			 3, United States Code

				(1)AuthorityNot

			 later than 120 days after the date of enactment of this Act, the President (or

			 the designee of the President) shall prescribe such regulations as are

			 necessary to carry out this Act with respect to employees described in section

			 4(2)(A)(iv).

				(2)Agency

			 regulationsThe regulations prescribed under paragraph (1) shall

			 be the same as substantive regulations promulgated by the Secretary to carry

			 out this Act except insofar as the President (or designee) may determine, for

			 good cause shown and stated together with the regulations prescribed under

			 paragraph (1), that a modification of such regulations would be more effective

			 for the implementation of the rights and protections involved under this

			 section.

				(d)Employees

			 covered by chapter 63 of title

			 5, United States Code

				(1)AuthorityNot

			 later than 120 days after the date of enactment of this Act, the Director of

			 the Office of Personnel Management shall prescribe such regulations as are

			 necessary to carry out this Act with respect to employees described in section

			 4(2)(A)(v).

				(2)Agency

			 regulationsThe regulations prescribed under paragraph (1) shall

			 be the same as substantive regulations promulgated by the Secretary to carry

			 out this Act except insofar as the Director may determine, for good cause shown

			 and stated together with the regulations prescribed under paragraph (1), that a

			 modification of such regulations would be more effective for the implementation

			 of the rights and protections involved under this section.

				14.Effective

			 dates

			(a)In

			 generalThis Act shall take effect 1 year after the date of

			 issuance of regulations under section 13(a)(1).

			(b)Collective

			 bargaining agreementsIn the case of a collective bargaining

			 agreement in effect on the effective date prescribed by subsection (a), this

			 Act shall take effect on the earlier of—

				(1)the date of the

			 termination of such agreement; or

				(2)the date that

			 occurs 18 months after the date of issuance of regulations under section

			 13(a)(1).

				

	

		May 20, 2005

		Read the second time and placed on the

		  calendar

	

